DETAILED ACTION

The amendment filed on  08/18/2022 have been entered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 11, 21-24, and 28-29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jarvis et al. (US 20130048384)

Regarding claim 1, Jarvis discloses a system for providing support in a downhole motor, the system comprising: a stator housing (94) comprising an end (figs 11a-c); a stator contour (annotated fig 11c) within the stator housing and comprising a first compressibility (fig 11a-c, [0089]); a rotor (2)  comprising a rotor end and lobes configured to engage with the stator contour to eccentrically rotate the rotor (abstract, [0089], fig 11a-c ); and a radial support (annotated fig 11c) comprising an elastomer having a second compressibility and a circular internal bore and extending from the stator contour toward the end of the stator housing ([0089] discloses that the stator can be made of rubber, figs 11a-c, also see [0116]), and positioned radially between the rotor end of the rotor and the stator housing (abstract, [0089]), and sized to support the rotor and decrease an amount of eccentric rotation of the rotor (abstract ,figs 11a-c, [0089]), wherein the second compressibility is the same or greater than the first compressibility (cross-hatching on fig 11c shows 98 and upper portion of 90 are made of the same material).


    PNG
    media_image1.png
    547
    444
    media_image1.png
    Greyscale


Regarding claims 2 and 22, Jarvis further discloses that the radial support is integral to the stator contour (figs 11c).

Regarding claims 3, Jarvis further discloses that the radial support also supports a connection of the rotor ([0089]).

Regarding claim 4, Jarvis further discloses that the radial support and the stator contour comprise the same material (see cross-hatching on fig 11c).

Regarding claims 5 and 24, Jarvis further discloses that the radial support comprises ribs ( annotated fig 11c) shaped to cause a radial flow of a fluid flowing through the stator housing to increase a rate of heat transfer between the radial support and the fluid (annotated fig 11c, abstract, [0089]).

Regarding claims 9 and 29, Jarvis further discloses that the radial support comprises a core comprising a first material and a coating comprising a second material that is more resistant to wear than the first material ([0116]).

Regarding claims 11 and 28, Jarvis further discloses that a thickness of the stator contour is greater than a thickness of the radial support (annotated fig 11c).

Regarding claim 21, Jarvis discloses A method of drilling a borehole comprising: operating downhole motor to rotate a drill bit (abstract, [0007]) wherein the downhole motor comprises: a stator housing (94) comprising an end and a stator contour (annotated fig 11c) within the stator housing (figs 11a-c, abstract, [0089]), a rotor (2) comprising a rotor end and lobes configured to engage with the stator contour to eccentrically rotate the rotor (abstract, figs 11a-c, [0089]); and a radial support (annotated fig 11c) comprising an elastomer having a second compressibility ([0089] discloses that the stator can be made of rubber, figs 11a-c, also see [0116]) and a circular internal bore and extending from the stator contour toward the end of the stator housing and positioned radially between the rotor end of the rotor and the stator housing (fig 11a-c, abstract, [0089]), wherein the second compressibility is the same or greater than the first compressibility (cross-hatching on fig 11c shows 98 and upper portion of 90 are made of the same material).; supporting the rotor with the radial support to decrease an amount of eccentric rotation of the rotor ([0089]); and drilling the borehole with the rotation of the drill bit ([0058]).

Regarding claim 23, Jarvis further discloses supporting the rotor with the radial support further comprises supporting the rotor further toward a downhole end of the stator housing than the rotor ([0089]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 20130048384) as applied to claim 1 above, and further in view of Kruger et al. (US 5679894).

Regarding claims 6, 8, 25-26 Jarvis is silent regarding the fact that the radial support comprises a sensor package positioned within the radial support, and the sensor package comprises a sensor configured to measure a physical property.
Kruger teaches a stator that comprises a sensor package (134a-c) positioned within the stator (col 8 lines 36-51, fig 2a), and the sensor package comprises a temperature sensor (134a-c, fig 2a) configured to measure a physical property (col 8 lines 36-51, fig 2a).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jarvis and Kruger before him or her, to modify the apparatus disclosed by Jarvis to include the temperature sensor as taught by Kruger in order to monitor the temperature in the stator (col 8 lines 36-51).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 20130048384) as applied to claim 1 above, and further in view of Snyder et al. (US 20100038142).

Regarding claim 10, Jarvis is silent regarding the presence of a transmission and a rotor adapter coupled between the rotor end and the transmission.
Snyder teaches a transmission (76) and a rotor adapter (72) coupled between the rotor end (70) and the transmission (fig 2, [0032]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jarvis and Kruger before him or her, to modify the apparatus disclosed by Jarvis to include the transmission as taught by Snyder in order to transfer rotational energy from the rotor to the bit.


Allowable Subject Matter

Claims 7 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672    
10/31/2022